On Appellant’s Motion for Rehearing.
WOODLEY, Commissioner.
Appellant 'has presented us with a most able brief in which he contends that a variance exists between the definitions of buttermilk and cultured buttermilk as made by the legislature in Sec. 1 of Art. 165-3, Vernon’s R.C.S., and the definition promulgated by the State Health Officer on March 1, 1942, under and by virtue of Sec. 2 of said Art. 165-3.
Such variance is not to us apparent. It appears that the statute differentiates between the product which remains when fat is removed from milk or cream in the process of churning and that resulting from the souring or treatment by a lactic acid culture of milk or milk products. This distinction was recognized by the State Health Officer in defining buttermilk.
We remain convinced that appellant labeled his product as one type of buttermilk when in fact it was the other.
Appellant’s motion for rehearing is therefore overruled.
Opinion approved by the Court.